Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2022 has been entered.
Amendments of Claims 1-3, 5-7 and 9-20 are acknowledged.

 Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/31/2022 and 11/01/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification/Drawings
The specification and drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character "112" have both been used to designate a connector 112 (Figure 1A and paragraphs 0084 and 0090 at least), and a slot 112 (Figure 1E, paragraph 0086, 0090, 0092 and several others See Figures 5A to 5F at least). 
Appropriate correction of the Specification is required and corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 13 objected to because of the following informalities: A period seems to be missing at the end of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1, 2,6, 7, 10, 11, 13 to 15, 17 and  18  are rejected under 35 U.S.C. 103 as being unpatentable over Grasso (US 3322603) in view of Owens (US 2014/0196405).
Regarding Claims 1, 2, 10, 11, 13, 14 and 18:
Grasso discloses an apparatus for sealing an enclosure of plastic material comprising: a pair of elements pivotally coupled together at a rotational axis at a first end of the elements (Figure 1, Heat sealing tool 20, with first member 21, second member 22 pivoting on 23 and sealing material 39); 
and a pair of spaced apart heating elements positioned along an inner surface of at least one element and connected to a power source, wherein a longitudinal axis of the heating elements is oriented parallel to a longitudinal axis of the at least one element that is perpendicular to the rotational axis (Figures 9 and 10 show that surface 28 includes four linear protrusions that are heated by a powered source from cable 34, two on each side of perforations 34 and will be considered heating elements perpendicular to the rotational axis), 
wherein upon positioning plastic material including a first plastic layer and a second plastic layer at an interface between the pair of elements, the pair of spaced apart heating elements are configured to melt the plastic material and simultaneously form a pair of spaced apart seals between the first plastic layer and the second plastic layer (Figures 11 and 12 show the opposing sheets 41 and 42 of material 39 already sealed).
Grasso does not disclose vacuum sealing.
Owens teaches an apparatus for sealing an enclosure of plastic material comprising: a pair of elements pivotally coupled together at a rotational axis at a first end of the elements and a pair of spaced apart heating elements positioned along an inner surface of at least one element and connected to a power source, the apparatus using a vacuum system for vacuum sealing bags to protect perishables, such as foodstuffs, and other products against oxidation (Paragraph 05), by positioning the plastic material including the first plastic layer and the second plastic layer at the interface the system is configured to vacuum seal an enclosure defined by the plastic material by forming a pair of spaced apart seals between the first plastic layer and the second plastic layer (Abstract, Owens discloses a vacuum sealing appliance with seals 110 made by parallel strip seals 336-338, Figures 3, 4; it will be considered that each seal 336 and 338 will make an individual seal); a pump configured to draw air from the enclosure (Paragraph 5, at least a vacuum pump); the pump including an inlet, wherein an inner surface of a first element of the pair of elements defines an opening in flow communication with the pump inlet (Paragraphs 42, 43, 25, Vacuum is provided on upper and lower vacuum trough 310 and 306 located on lid 202 and base 210 and form a vacuum chamber, corresponding to the pivotable elements) and wherein an opening in the plastic material is positioned adjacent to the opening defined by the inner surface of the first element such that the pump is configured to draw air from the enclosure through the opening in the plastic material and the opening defined by the first element (Paragraphs 41, After the perishables or other products have been disposed within the partially sealed container, the remaining open end of the partially sealed container is placed within the VPA 200. Next, the lid 202 is once again transitioned into its locked closed position. Thereafter, vacuum operations are performed by the VPA 200 to evacuate excess moisture and air from the interior of the partially sealed container); a first seal ring around the opening defined by the first element and a second seal ring on the inner surface of a second element of the pair of elements such that the first seal ring engages the second seal ring when the pair of elements are moved to a closed position to seal a flow communication between the pump and the enclosure across the interface (Paragraph 42, the pivoting lid 202 comprises an upper vacuum trough 310 and a gasket 312 and mate against the lower vacuum trough 306 and a gasket 308 of the base 210 when the lid 120 is in the closed position to form a composite sealed vacuum chamber).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Grasso the teachings of Owens and include a vacuum system as described to vacuum seal the items on the bag to protect perishables, such as foodstuffs, and other products against oxidation. 

Regarding Claims 6 and 15:
As discussed above for claims 1 and 14, the modified invention of Grasso discloses the invention as claimed.
The modified invention of Grasso does not disclose a controller and a sensor to detect that the pair of elements are in a closed position, , wherein the sensor is configured to transmit a signal to the controller to indicate that the pair of elements are in the closed position and wherein upon receiving the signal from the sensor the controller is configured to transmit a signal to at least one of a pump to vacuum seal the enclosure and the spaced apart heating elements to simultaneously form the spaced apart seals.
Owens teaches a similar apparatus for vacuum sealing an enclosure of plastic material including a controller and a sensor to detect that the pair of elements are in a closed position, wherein the sensor is configured to transmit a signal to the controller to indicate that the pair of elements are in the closed position and wherein upon receiving the signal from the sensor the controller is configured to transmit a signal to at least one of a pump to vacuum seal the enclosure and the spaced apart heating elements to simultaneously form the spaced apart seals (Paragraph 44, the control panel 326 is only operative when the lid 202 is in its locked closed position so some not numbered sensor is relaying that information; Paragraph 41,  Next, the lid 202 is once again transitioned into its locked closed position. Thereafter, vacuum operations are performed by the VPA 200 to evacuate excess moisture and air from the interior of the partially sealed container. Paragraph 43, Once a predetermined pressure is reached in the vacuum chamber as measured by a pressure sensor 506, current can be applied to the heat-sealing strips 336, 338 for heating the same to a specified temperature, so they can be can be considered to operate simultaneously).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Grasso the teachings of Owens and include a controller and a sensor to detect that the pair of elements are in a closed position, wherein the sensor is configured to transmit a signal to the controller to indicate that the pair of elements are in the closed position and wherein upon receiving the signal from the sensor the controller is configured to transmit a signal to at least one of a pump to vacuum seal the enclosure and the spaced apart heating elements to simultaneously form the spaced apart seals.

Regarding Claim 7:
Grasso discloses that the apparatus includes a width dimension and a length dimension that is greater than the width dimension, wherein the longitudinal axis of the heating elements is along the length dimension and intersects the rotational axis that is along the width dimension (Figures 5 to 8, the longitudinal axis of the heating elements are perpendicular to the rotational axis) and the apparatus has a flat base along the width dimension such that the apparatus can be stored on a flat surface in a vertical orientation by standing the apparatus with the flat base on the flat surface (Figures 1 and 2, Stand 47 can be considered the claimed base).

Regarding Claim 17:
Grasso discloses that the apparatus is portable such that operation of the apparatus including the plastic material being positioned at the interface between the pair of elements, the pair of elements being pivoted from the open position to the closed position and the formation of the seal are performed while the apparatus is held with a handle (Figures 5 to 7 show the apparatus being portable and held with a handle). 

Claims 3 to 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Grasso (US 3322603) in view of Owens (US 2014/0196405) as applied to Claim 1 above, and further in view of Cheng (US 2006/0248856).
Regarding Claims 3 to 5 and 8:
As discussed above for claim 1, The modified invention of Grasso discloses the invention as claimed, including a cutting element received on a first slot of the first element or a second slot of the second element.
The modified invention of Grasso does not disclose a cutting element slidably received on a first slot of the first element or a second slot of the second element adjacent to the heating elements, the cutting element of Grasso cuts between the heating elements.
Cheng teaches a similar apparatus for sealing an enclosure that includes a cutting element to create a cut adjacent to the heating elements offset from the center of the width of the first element, slidably received in a first slot of the first element so that the cutting element is configured to slide along the inner surface of the first element and wherein an inner surface of a second element of the pair of elements includes a second slot to slidably receive the2Appl. No. 16/803,847 Atty Docket: 15276-011cutting element along the interface when the plastic material is cut by the cutting element  (Figures 3 and 5, trimmer 32 moves along groove 31 and an unnumbered groove on one side of the sealing element to cut the bag on one side of the seal, note that the opening formed is not sealed by the heating elements); wherein the second slot and the heating elements are positioned along the inner surface of the second element such that the second slot is spaced apart from the heating element by a minimum spacing (Figures 3 and 5 show the second slot spaced from the sealing element not numbered) and that a length of the second slot is greater than or equal to a length of the heating element along the inner surface of the second element (The length of the second groove is the same as the heating element along the inner surface of the second element).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Grasso the teachings of Cheng and replace the raised elements 45 for the cutting element of Cheng if complete separation along a cutting line located on one side of the sealing elements is desired is desired.

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grasso (US 3322603) in view of Owens (US 2014/0196405) as applied to Claim 1 above, and in the alternative further in view of Kristen (US 2006/0248856).
Regarding Claim 16:
As discussed for Claim 14, the modified invention of Grasso discloses the invention as made.
The modified invention of Grasso does not specifically disclose a pressure sensor to measure a pressure within the enclosure and wherein the pump is configured to stop drawing air from the enclosure when the measured pressure falls below a pressure threshold.
Owens teaches using a pressure sensor to measure a pressure within the enclosure and wherein the pump is configured to stop drawing air from the enclosure when the measured pressure falls below a pressure threshold (Paragraphs 41 and 43, one of the criteria to be met to stop the pump is for the pressure to reach a predetermined value, Once a predetermined pressure is reached in the vacuum chamber as measured by a pressure sensor 506, current can be applied to the heat sealing strips 336, 338 for heating the same to a specified temperature. Notably, in some scenarios, the vacuum operations are not completed until some specified time after formation of the seal. This ensures that any additional food or moisture between the two film layers between the newly formed seal and respective open end of the container are removed) so it is considered that the pump is configured to stop drawing air from the enclosure when the measured pressure falls below a pressure threshold since reaching that pressure is one step required to stop the pump.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Grasso the teachings of Owens and include a pressure sensor to stop the pump once a pressure threshold is reached and a seal is completed to obtain a proper seal which retains the freshness of the contents thereof.

If this rejection is argued and the claim is interpreted as the pump has to stop just as the pressure reaches a threshold regardless if a seal is completed or any additional food or moisture between the two film layers between the newly formed seal and respective open end of the container are removed then older references such as Kristen (US 2006/0248856) teach stopping the pump once a desired pressure is reached, actually the use of a pressure sensor to operate a pump until a pressure is reached is a very common practice in the art.

Regarding Claim 20:
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Grasso discloses an apparatus for sealing an enclosure of plastic material comprising: a pair of elements pivotally coupled together at a rotational axis at a first end of the elements (Figure 1, Heat sealing tool 20, with first member 21, second member 22 pivoting on 23 and sealing material 39); 
and a pair of spaced apart heating elements positioned along an inner surface of at least one element and connected to a power source, wherein a longitudinal axis of the heating elements is oriented parallel to a longitudinal axis of the at least one element that is perpendicular to the rotational axis (Figures 9 and 10 show that surface 28 includes four linear protrusions that are heated by a powered source from cable 34, two on each side of perforations 34 and will be considered heating elements perpendicular to the rotational axis), 
wherein upon positioning plastic material including a first plastic layer and a second plastic layer at an interface between the pair of elements, the pair of spaced apart heating elements are configured to melt the plastic material and simultaneously form a pair of spaced apart seals between the first plastic layer and the second plastic layer (Figures 11 and 12 show the opposing sheets 41 and 42 of material 39 already sealed).
Grasso does not disclose a controller or sensors, using a pump to draw air to for a vacuum seal.
Owens teaches a method for sealing an enclosure of plastic material, comprising: detecting, with a sensor, that the pair of elements have moved to the closed position; transmitting, from the sensor, a signal to a controller to indicate that the pair of elements have moved to the closed position (Paragraph 44, the control panel 326 is only operative when the lid 202 is in its locked closed position so some not numbered sensor is relaying that information; 
transmitting, from the controller, a first signal to cause a pump to draw air through an opening in the plastic material at the interface to form a vacuum seal in an enclosure defined by the plastic material; and
transmitting, from the controller, a second signal to cause the pair of spaced apart heating elements to simultaneously form a pair of spaced apart seals at the opening in the plastic material after the vacuum seal is formed in the enclosure (Paragraphs 41 and 43, one of the criteria to be met to stop the pump is for the pressure to reach a predetermined value, Once a predetermined pressure is reached in the vacuum chamber as measured by a pressure sensor 506, current can be applied to the heat sealing strips 336, 338 for heating the same to a specified temperature; Paragraph 43, notably, in some scenarios, the vacuum operations are not completed until some specified time after formation of the seal. This ensures that any additional food or moisture between the two film layers between the newly formed seal and respective open end of the container are removed) so it is considered that the pump is configured to stop drawing air from the enclosure when the measured pressure falls below a pressure threshold since reaching that pressure is one step required to stop the pump.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Grasso the teachings of Owens and include a pressure sensor to stop the pump once a pressure threshold is reached and a seal is completed to obtain a proper seal which retains the freshness of the contents thereof.

If this rejection is argued and the claim is interpreted as the pump has to stop just as the pressure reaches a threshold regardless if a seal is completed or any additional food or moisture between the two film layers between the newly formed seal and respective open end of the container are removed then older references such as Kristen (US 2006/0248856) teach stopping the pump once a desired pressure is reached, actually the use of a pressure sensor to operate a pump until a pressure is reached is a very common practice in the art.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Grasso (US 3322603) in view of Owens (US 2014/0196405) as applied to Claim 1 above, and in the alternative further in view of Owens (US 2015/0027089 that will be called Owens2).
Regarding Claim 19:
As discussed for Claim 14, the modified invention of Grasso discloses the invention as made.
The modified invention of Grasso does not disclose if apparatus is further configured to vacuum seal a second enclosure positioned external to a housing of the apparatus, wherein the second enclosure is different from the enclosure with the opening along the interface, wherein a first end of a tube is connected to the pump inlet and a second end of a tube is connected to an opening of the second enclosure, wherein the pump is configured to vacuum seal the second enclosure through the tube.
Owens2 discloses a bag sealing apparatus very much similar to Owens that includes an accessory port 112 is disposed on the exterior front of the base 110 and is provided for connecting an accessory hose (not shown) for evacuating a separate non-flexible container (Figure 1, Paragraph 41) such as a polypropylene or other canister containing a food item to be preserved.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Grasso the teachings of Owens2 and include a port as described to use the vacuum pump to vacuum seal separate non-flexible containers such as a polypropylene or other canister containing a food item to be preserved.


Response to Arguments
Applicant's arguments filed 11/01/2022 have been fully considered but they are not persuasive; also, the amendment required the use of the reference Owens (US 2014/0196405) since this reference much clearly discloses the two seals being made simultaneously. 
The remarks only mentioned where in the specification was the claimed subject matter but presented very little regarding structure that would differentiate the references to the prior art. The Examiner considers that a better description on the structure used to apply the vacuum to the bags would easily overcome the references on the record.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, in particular Bower (US 2672268), Fowler (US 5284002), Freeman (US 5209573), Huang (US 2006/0137299) and Piazze (US 2579088) could have been used in combination for a proper rejection of all or some of the independent claims. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731